Sedgwick, C. J.
Under the circumstances of the case I am of opinion that it was within the power of the court below to postpone the trial for the purpose of gaining the benefit of a decision at general term in the ease of the mayor, etc., against the present plaintiff and others. The order stayed proceedings generally, but the proceeding aimed at was the trial. I think, however, that there should not have been a stay until the final determination of the action. The order should be modified and affirmed, without costs.
O’Gorman, J„ concurs.